      Case 3:20-cv-02476-JLS-BLM Document 6 Filed 01/06/21 PageID.24 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TINA LOUISE ROBERTS and TONY                        Case No.: 20-cv-2476-JLS (BLM)
     LEE-VANT WRIGHT,
12
                                       Plaintiffs,       ORDER (1) DENYING MOTION TO
13                                                       PROCEED IN FORMA PAUPERIS;
     v.                                                  (2) DISMISSING WITHOUT
14
                                                         PREJUDICE PLAINTIFFS’
     SOLARI ENTERPRISE INC. and
15                                                       COMPLAINT; AND (3) DENYING
     FEDEX.COM,
                                                         MOTION TO APPOINT COUNSEL
16                                   Defendants.
                                                         (ECF Nos. 1, 2, 3)
17
18
19         Presently before the Court is Plaintiffs Tina Louise Roberts and Tony Lee-Vant
20   Wright’s Motion to Proceed In Forma Pauperis (“IFP”) (IFP Mot., ECF No. 2) and Motion
21   to Appoint Counsel (ECF No. 3). Plaintiffs appear to be asserting fraud and personal injury
22   claims stemming from Defendant Fedex.com’s alleged loss of a package.
23                                            IFP MOTION
24         All parties instituting any civil action, suit or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26   ///
27   ///
28   ///

                                                     1
                                                                                20-cv-2476-JLS (BLM)
         Case 3:20-cv-02476-JLS-BLM Document 6 Filed 01/06/21 PageID.25 Page 2 of 4



1    $400.1 See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if she is granted leave to proceed IFP pursuant to 28 U.S.C.
3    § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A federal court
4    may authorize the commencement of an action without the prepayment of fees if the party
5    submits an affidavit, including a statement of assets, showing that she is unable to pay the
6    required filing fee. 28 U.S.C. § 1915(a).
7             Here, Plaintiff Tina Louise Roberts filed an affidavit stating that she has a monthly
8    income of $1,156, based off of disability disbursements and food stamps. (IFP Mot. at 2.)
9    The affidavit lists no other assets. (Id. at 3.) In juxtaposition, the affidavit indicates
10   Plaintiff has monthly expenses totaling $568.2 The amount of money Plaintiff Roberts
11   indicates she expects to continue to receive on a monthly basis exceeds her monthly debts
12   and obligations by more than $500. Additionally, Plaintiff states that she is owed $3,000.
13   (Id. at 2.)
14            Based on this information, the Court finds Plaintiffs have not shown they cannot pay
15   the court costs and still afford the necessities of life. The amount of money Plaintiff
16   Roberts indicates she expects to receive on a monthly basis exceeds her expected monthly
17   debts and obligations by enough that she could pay the one-time filing fee without
18   impacting her regular expenses.
19            Accordingly, the Court DENIES Plaintiffs’ Motion to Proceed IFP.
20                 SUA SPONTE DISMISSAL FOR LACK OF JURISDICTION
21            Even if Plaintiffs were granted IFP status, however, the Court would dismiss the
22   Complaint for lack of subject matter jurisdiction. In the Complaint, Plaintiffs are asserting
23
24   1
       In addition to the $350 statutory fee, all parties filing civil actions on or after May 1, 2013, must pay an
     additional administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees,
25   District Court Misc. Fee Schedule) (eff. May 1, 2013). However, the additional $50 administrative fee is
26   waived if the plaintiff is granted leave to proceed IFP. Id.
     2
       The affidavit breaks down the monthly expenses as $200 for food; $150 for clothing; $20 for laundry
27   and dry-cleaning; $18 for transportation; $20 for recreation; $125 for homeowner’s or renter’s insurance;
28   and $35 for life insurance. (IFP Mot. at 4–5.) Combined, this amounts to $568—$588 less than Plaintiff
     indicates in the total monthly expenses column on the affidavit.

                                                           2
                                                                                              20-cv-2476-JLS (BLM)
      Case 3:20-cv-02476-JLS-BLM Document 6 Filed 01/06/21 PageID.26 Page 3 of 4



1    personal injury and fraud claims and seek $5,000 in damages. ECF No. 1-1.
2          Federal courts are courts of limited jurisdiction, and as such have an obligation to
3    dismiss claims for which they lack subject matter jurisdiction. Demarest v. United States,
4    718 F.2d 964, 965 (9th Cir. 1983). Federal courts are “obliged to inquire sua sponte
5    whenever a doubt arises as to the existence of federal jurisdiction.” Mt. Healthy City Sch.
6    Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 278 (1977) (citations omitted). Federal district
7    courts “may not grant relief absent a constitutional or valid statutory grant of jurisdiction”
8    and are “presumed to lack jurisdiction in a particular case unless the contrary affirmatively
9    appears.” A–Z Int’l v. Phillips, 323 F.3d 1141, 1145 (9th Cir. 2003) (internal quotations
10   omitted). Congress has conferred on the district courts original jurisdiction over both
11   federal question cases and diversity cases. Exxon Mobil Corp. v. Allapattah Serv., Inc.,
12   545 U.S. 546, 552 (2005). Federal question cases are civil actions that arise under the
13   Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331. Diversity cases are
14   civil actions between citizens of different States; between U.S. citizens and foreign
15   citizens; or by foreign states against U.S. citizens which exceed a specific amount in
16   controversy, currently $75,000. Id. § 1332.
17         Here, Plaintiffs stated the basis of jurisdiction is a U.S. Government plaintiff. See
18   ECF No. 1-1. It appears from the Complaint that Plaintiffs are individuals suing in their
19   individual capacity. See generally Compl., ECF No. 1. No U.S. Government connection
20   is alleged. See generally id. Plaintiffs’ fraud and personal injury claims do not raise a
21   federal question because they do not arise under the Constitution, laws, or treaties of the
22   United States. Additionally, it is unclear from the Complaint whether the parties are
23   diverse, and the amount in controversy is only $5,000. See ECF No. 1-1.
24         In this case, Plaintiffs’ Complaint fails to invoke a federal question and Plaintiff has
25   not shown that diversity jurisdiction exists. Moreover, the United States is not a party to
26   this case. As a result, Plaintiffs have not presented a sufficient basis for federal jurisdiction
27   in this case. For these reasons, Plaintiffs’ Complaint is DISMISSED without prejudice.
28   ///

                                                     3
                                                                                   20-cv-2476-JLS (BLM)
     Case 3:20-cv-02476-JLS-BLM Document 6 Filed 01/06/21 PageID.27 Page 4 of 4



1    If Plaintiffs file a renewed IFP motion, they should also file an amended complaint clearly
2    stating the basis for this Court’s jurisdiction.
3                       REQUEST FOR APPOINTMENT OF COUNSEL
4          Plaintiff also filed a request for appointment of counsel. (ECF No. 3.) Since the
5    Court dismissed Plaintiffs’ Complaint, the Court DENIES Plaintiffs’ request for
6    appointment of counsel as MOOT.
7                                           CONCLUSION
8          Accordingly, IT IS HEREBY ORDERED that:
9          1.     Plaintiffs’ Motion to Proceed IFP (ECF No. 2) is DENIED;
10         2.     Plaintiffs’ Complaint is DISMISSED WITHOUT PREJUDICE for lack of
11                subject matter jurisdiction;
12         3.     Plaintiffs’ Motion to Appoint Counsel (ECF No. 3) is DENIED WITHOUT
13                PREJUDICE as MOOT; and
14         4.      Plaintiffs are GRANTED thirty (30) days from the date on which this Order
15   is electronically docketed to file an amended complaint curing the deficiencies identified
16   above.
17         IT IS SO ORDERED.
18   Dated: January 6, 2021
19
20
21
22
23
24
25
26
27
28

                                                        4
                                                                              20-cv-2476-JLS (BLM)
